Order issued October       9 , 2012




                                               In The
                               (Court of Appeals
                         NMI! Distrirt of a"exas at Dallas
                                        No. 05-12-00650-CV


             STARCO IMPEX, INC. D/B/A WHOLESALE OUTLET, Appellant
                                                  V.
                    KATALYST BEVERAGE CORPORATION, Appellee


                                             ORDER

       We GRANT appellant' s October 1, 2012 second unopposed motion for an extension of time

to file a brief. Appellant shall file a brief on or before October 18, 2012. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.